UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2436


TAMMY CAMPBELL,

                  Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN,      Acting   Commissioner,   Social   Security
Administration,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:12-cv-00623-JAG)


Submitted:   July 31, 2014                  Decided:   August 22, 2014


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce K. Billman, Fredericksburg, Virginia, for Appellant. Nora
Koch, Acting Regional Chief Counsel, Victor Pane, Supervisory
Attorney, Maija DiDomenico, Assistant Regional Counsel, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; Dana J.
Boente, United States Attorney, Jonathan H. Hambrick, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tammy     Campbell        appeals       the     district    court’s     order

adopting    the     magistrate       judge’s       recommendation       to   uphold    the

Commissioner’s denial of Campbell’s application for disability

insurance benefits.          Our review of the Commissioner’s disability

determination is limited to evaluating whether the findings are

supported by substantial evidence and whether the correct law

was applied.        See Johnson v. Barnhart, 434 F.3d 650, 653 (4th

Cir. 2005).       “Substantial evidence is such relevant evidence as

a   reasonable      mind     might     accept       as     adequate     to   support    a

conclusion.”      Id. (internal quotation marks omitted).                       We do not

reweigh     evidence         or     make      credibility           determinations     in

evaluating     whether       a     decision        is     supported    by    substantial

evidence; “[w]here conflicting evidence allows reasonable minds

to differ as to whether a claimant is disabled,” we defer to the

Commissioner’s        decision.              Id.        (internal     quotation     marks

omitted).

            Against     this       framework,       we    have     thoroughly    reviewed

the parties’ briefs, the administrative record, and the joint

appendix, and we discern no reversible error.                          Accordingly, we

affirm for the reasons stated by the district court.                             Campbell

v. Colvin, No. 3:12-cv-00623-JAG (E.D. Va. Oct. 2, 2013).                              We

dispense     with     oral        argument     because       the     facts   and    legal



                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                3